United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rosemead, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-782
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated August 4 and November 30, 2006 which denied
her occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty

1

The record includes medical evidence received after the Office issued the November 30, 2006 decision. The
Board cannot consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c) (2004).

FACTUAL HISTORY
On April 27, 2006 appellant, then a 51-year-old window clerk, filed an occupational
disease claim alleging that she sustained tendinitis in the arm and elbow as a result of using a
computer keyboard and moving packages while in the performance of duty.
Appellant submitted three form reports from Kaiser Permanente Medical Center dated
January 1, April 24 and May 24, 2006 which were unsigned and did not provide a diagnosis.
She also submitted physicians’ progress reports dated April 6 and May 4, 2006 from Dr. Robert
Pandya, Board-certified in internal and occupational medicine. In both reports, Dr. Pandya
diagnosed appellant with right lateral epicondylitis. In a May 8, 2006 report, Dr. Pandya noted
the date of injury as September 1, 2005 and stated that appellant had intermittent pain in her right
elbow “when using a pencil against the keyboard at work.”
In a June 1, 2006 letter, the Office requested additional factual and medical information
from appellant. Appellant responded, in a June 25, 2006 letter, describing her duties as a sales
associate/window clerk. She noted that she began to experience pain in her arm while typing the
keys of her computer.
By decision dated August 4, 2006, the Office denied appellant’s claim on the grounds
that the medical evidence was insufficient to establish that the claimed medical condition was
related to the established work-related events.
Appellant submitted numerous physicians’ progress reports dated February 2 and 7,
June 7, July 3 and August 21, 2006 from Dr. Pandya who diagnosed appellant with right forearm
strain in his February 7, 2006 report. Regarding the cause of appellant’s condition, Dr. Pandya
stated: “Based on the history and mechanism of injury, as described by my patient, my findings
and diagnoses are consistent with this history and it appears that as a result of performance of her
job duties the patient developed the above-mentioned condition.”
Dr. Nicole Pham, Board-certified in physical medicine and rehabilitation, reviewed the
results of appellant’s electromyogram (EMG) in her consultation report dated July 21, 2006. A
visit report from Dr. Pham on July 31, 2006 was also received. The Office also received
progress reports from Dr. Paul J. Papanek, Board-certified in occupational and family medicine,
dated March 2 and October 17, 2006.
Appellant requested reconsideration on September 27, 2006. In an October 27, 2006
letter to Dr. Pandya, the Office asked for clarification of the causation of appellant’s condition.
Dr. Pandya did not respond.
By merit decision dated November 30, 2006, the Office denied modification of the claim
on the grounds that the medical opinions failed to support the necessary causal relationship
between appellant’s condition and the accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
2

probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.3
While the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty.4
ANALYSIS
Appellant alleged that her right arm condition was causally related to factors of her
federal employment which began on August 1, 2005. The Board finds that appellant has
submitted insufficient medical evidence to establish that her right arm condition was caused or
aggravated by her federal employment.
The medical evidence establishes the presence of a condition. In an April 6, 2006 report,
Dr. Pandya diagnosed appellant with right lateral epicondylitis. The Office accepted that
appellant performed the duties she described. Appellant described her position working at the
counter which involved typing on a computer as well as reaching and moving packages. The
case focuses on the third requirement that the medical evidence establishes that the employment
factors were the proximate cause of appellant’s condition.
The medical evidence of record consists primarily of physician progress notes from
February 2 through September 22, 2006. The three other documents from Kaiser Permanente
Medical Center dated January 1, April 24 and May 24, 2000 are partially illegible and do not
contain any notes related to appellant’s condition.
Dr. Pandya diagnosed appellant with right lateral epicondylitis in his February 2, 2006
report and released her to modified duty. In a February 7, 2006 report, Dr. Pandya extended his
diagnosis to include right forearm strain. In this report, Dr. Pandya opined that his findings and
2

Anthony P. Silva, 55 ECAB 179 (2003).

3

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

4

Morris Scanlon, 11 ECAB 384, 385 (1960).

3

diagnoses were consistent with appellant’s described work history of repetitive hand, wrist and
arm motion and lifting boxes. He also opined that appellant developed her condition as a result
of the performance of her job duties. However, Dr. Pandya did not provide medical rationale to
explain the causal relationship between appellant’s work duties and her current condition,
specifically describing how appellant’s work duties caused her right lateral epicondylitis and
right forearm strain. In April 6 and May 4, 2006 reports, he released appellant to modified duty.
In the June 7, 2006 report, Dr. Pandya released appellant to regular duty. In a July 3, 2006
report, he described appellant’s pain and the reaching she has to do at her workstation. In the
August 21, 2006 report, Dr. Pandya did not identify the cause of appellant’s condition.
None of Dr. Pandya’s progress reports contain a medical explanation as to how the
described work duties caused the diagnosed conditions of right lateral epicondylitis and right
forearm strain.
The Office received other doctors’ reports as well. In a July 21, 2006 report, Dr. Pham
reviewed appellant’s EMG and concluded that appellant had an abnormal EMG. He did not
discuss appellant’s work duties or the cause of appellant’s condition.
Dr. Papanek saw appellant on March 2 and September 22, 2006. In an October 17, 2006
report, he stated that appellant’s magnetic resonance imaging scan of September 3, 2006 was
normal and released appellant to modified duty. In a March 2, 2006 report, Dr. Papanek
diagnosed appellant with an old bilateral rotator cuff tendinitis with the left side greater than the
right and right lateral epicondylitis and released her to modified duty. None of his reports
contained a rationalized medical opinion that describes the causal relation between appellant’s
employment duties and her right lateral epicondylitis.
The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5 No such opinion has been submitted. Appellant has failed to submit medical
evidence to establish causal relationship and, therefore, has failed to discharge her burden of
proof to establish that she sustained a condition due to factors of her federal employment.
CONCLUSION
Appellant has not met her burden of proof to establish that she sustained an occupational
disease in the performance of duty.

5

Donald W. Wenzel, 56 ECAB ___ (Docket No. 05-146, issued March 17, 2005).

4

ORDER
IT IS HEREBY ORDERED THAT the November 30 and August 4, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

